Exhibit 10.1

LORILLARD, INC.

2008 INCENTIVE COMPENSATION PLAN

(As Amended and Restated May 15, 2014)

 

1. General.

1.1. Purpose. The Lorillard, Inc. 2008 Incentive Compensation Plan (the “Plan”)
has been established by Lorillard, Inc. (the “Company”) to (i) attract and
retain persons eligible to participate in the Plan, (ii) motivate Participants,
by means of appropriate incentives, to achieve long-term goals of the Company,
and reward Participants for achievement of those goals, and (iii) provide
incentive compensation opportunities that are competitive with those of other
companies, and thereby promote the financial interest of the Company and its
Subsidiaries.

1.2. Operation and Administration. The operation and administration of the Plan
shall be subject to the provisions of Section 2 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section 3 of the Plan).

 

2. Operation and Administration of the Plan.

The Plan shall be administered by a Committee appointed by the Board of
Directors. The Committee shall have the authority, in its sole discretion,
subject to and not inconsistent with the express terms and provisions of the
Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, the authority to
grant Awards; to determine the persons to whom and the time or times at which
Awards shall be granted; to determine the type and number of Awards to be
granted (including whether an Option granted is an ISO or NQSO); to determine
the number of shares of Company Stock to which an Award may relate and the
terms, conditions, restrictions and performance criteria, if any, relating to
any Award; to determine whether, to what extent, and under what circumstances an
Award may be settled, cancelled, forfeited, exchanged or surrendered; to make
adjustments in the Performance Goals that may be required for any Award in
recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company or in response to changes in applicable
laws, regulations, or accounting principles (to the extent not inconsistent with
Section 162(m) of the Code, if applicable); to construe and interpret the Plan
and any Award; to prescribe, amend and rescind rules and regulations relating to
the Plan; to determine the terms and provisions of Award Certificates; and to
make all other determinations deemed necessary or advisable for the
administration of the Plan.

The Committee may, in its absolute discretion, without amendment to the Plan,
(a) accelerate the date on which any Option granted under the Plan becomes
exercisable, waive or amend the operation of Plan provisions respecting exercise
after Termination or otherwise adjust any of the terms of such Option, and
(b) accelerate the vesting date, or waive any condition imposed hereunder, with
respect to any Award or otherwise adjust any of the terms applicable to any
Award. Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without stockholder
approval.

Subject to Section 162(m) of the Code and except as required by Rule 16b-3 with
respect to grants of Awards to individuals who are subject to Section 16 of the
Exchange Act, or as otherwise required for compliance with Rule 16b-3, the
Delaware General Corporation Law, or other applicable law, the Committee may
delegate all or any part of its authority under the Plan to an employee,
employees or committee of employees.

All decisions, determinations and interpretations of the Committee or the Board
of Directors shall be final and binding on all persons with any interest in an
Award, including the Company and the Participant (or any person claiming any
rights under the Plan from or through any Participant). No member of the
Committee or the Board of Directors shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award.



--------------------------------------------------------------------------------

3. Definitions.

3.1. “Affiliate” or “Affiliated” shall mean (i) any Subsidiary, (ii) any entity
that directly or through one or more intermediaries, is controlled by the
Company, or (iii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.

3.2. “Annual Incentive Award” shall mean a cash-based Performance Award
described in Section 6.5 or an Other Cash-Based Award described in Section 6.6
hereof, in either case, where the amount of such award is based upon a
performance period of one year or less.

3.3. “Award” shall mean any Option, Restricted Stock, Restricted Stock Unit,
Stock Bonus award, Stock Appreciation Right, Performance Award, Other
Stock-Based Award or Other Cash-Based Award granted pursuant to the terms of the
Plan.

3.4. “Award Certificate” shall mean the written certificate setting forth the
terms and conditions of an Award, in such form as the Committee may from time to
time prescribe.

3.5. “Board of Directors” shall mean the Board of Directors of the Company.

3.6. “Cause” shall have the meaning set forth in the employment or engagement
agreement between a Participant and the Company, its Subsidiaries or any of
their successors, if such agreement exists and contains a definition of Cause;
otherwise Cause shall mean (1) conviction of the Participant for committing (or
the Participant’s plea of nolo contendere to) a felony under Federal law or the
law of the state in which such action occurred, (2) dishonesty in the course of
fulfilling a Participant’s employment, engagement or director duties,
(3) willful and deliberate failure on the part of a Participant to perform the
Participant’s employment, engagement or director duties in any material respect
or (4) such other events as shall be determined in good faith by the Committee.
The Committee shall, unless otherwise provided in the Award Certificate or any
employment agreement with the Participant, have the sole discretion to determine
whether Cause exists, and its determination shall be final and binding.

3.7. “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

(i) any Person is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 30% or more of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least two-thirds of the directors
then still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or

(iii) there is consummated a merger or consolidation of the Company with any
other corporation (or other entity) other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining

 

2



--------------------------------------------------------------------------------

outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a re-capitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company) representing 30% or more of the combined voting power of the
Company’s then outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 70% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

3.8. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any regulations promulgated thereunder. References in the Plan to
specific sections of the Code shall be deemed to include any successor
provisions thereto.

3.9. “Committee” shall mean, at the discretion of the Board of Directors, a
Committee of the Board of Directors, which shall consist of two or more persons,
each of whom, unless otherwise determined by the Board of Directors, is intended
to qualify as an “outside director” within the meaning of Section 162(m) of the
Code, a “nonemployee director” within the meaning of Rule 16b-3 and an
independent director meeting the independence requirements of the applicable
stock exchange rules. Any action taken by the Committee shall be valid and
effective, whether or not the members of the Committee at the time of such
action are later determined not to have satisfied the requirements of
Section 162(m), Rule 16b-3 or the applicable stock exchange rules.

3.10. “Company” shall mean Lorillard, Inc., a Delaware corporation, and, where
appropriate, each of its Subsidiaries.

3.11. “Company Stock” shall mean the common stock of the Company, par value $.01
per share.

3.12. “Disability” shall mean, unless otherwise provided by the Committee,
(1) “Disability” as defined in any individual Award Certificate to which the
Participant is a party, or (2) if there is no Award Certificate or it does not
define “Disability,” permanent and total disability as determined under the
Company’s long-term disability plan or such other long-term disability plan
maintained by any Subsidiary or Affiliate of the Company under which the
Participant is covered.

3.13. Effective Date” shall mean May 5, 2008, the date as of which this Plan was
adopted by the Board of Directors.

3.14. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

3.15. The “Fair Market Value” of a share of Company Stock, as of a date of
determination, shall mean (1) the closing sales price per share of Company Stock
on the national securities exchange on which such stock is principally traded on
the date of determination (or the closing price on the last trading day prior to
the date of determination if the date of determination was not a trading day),
or (2) if the shares of Company Stock are not listed or admitted to trading on
any such exchange, or the value of such shares is not otherwise determinable,
such value as determined by the Committee in good faith, subject to any
restrictions imposed by Section 409A of the Code. In no event shall the fair
market value of any share of Company Stock, the Option exercise price of any
Option, or the exercise price per share of Company Stock under any Stock
Appreciation Right be less than the par value per share of Company Stock.

3.16. “ISO” shall mean an Option that is an “incentive stock option” within the
meaning of Section 422 of the Code, or any successor provision, and that is
designated by the Committee as an ISO.

 

3



--------------------------------------------------------------------------------

3.17. “Long Term Incentive Award” shall mean an Award described in Section 6.5
or Section 6.6 hereof that is based upon a performance period in excess of one
year.

3.18. “Non-employee Director” shall mean a member of the Board of Directors who
is not an employee of the Company.

3.19. “NQSO” shall mean a nonqualified stock option, which is an Option other
than an ISO.

3.20. “Option” shall mean an option to purchase shares of Company Stock granted
pursuant to Section 6.2.

3.21. “Other Cash-Based Award” shall mean a right or other interest granted to a
Participant pursuant to Section 6.6 hereof, other than an Other Stock-Based
Award.

3.22. “Other Stock-Based Award” shall mean a right or other interest granted to
a Participant, valued in whole or in part by reference to, or otherwise based
on, or related to, Company Stock pursuant to Section 6.6 hereof.

3.23. “Participant” shall mean an employee, consultant or director of the
Company to whom an Award is granted pursuant to the Plan, and, upon the death of
the employee, consultant or director, his or her successors, heirs, executors
and administrators, as the case may be.

3.24. “Performance Award” shall mean an Award, granted in the form of Company
Stock, with respect to Company Stock or in cash, in each case intended to
qualify as performance-based compensation pursuant to Section 162(m) of the
Code, and granted to a Participant pursuant to Section 6.5 hereof.

3.25. “Performance Goal(s)” shall mean the following business criteria applied
to the Participant and/or a business unit or the Company and/or a Subsidiary:
revenue, economic value added (EVA), net income, operating income, unit volume,
return on stockholders’ equity, return on sales, stock price, earnings per
share, growth in earnings per share, earnings before interest, taxes,
depreciation and amortization (EBITDA), cash flow, sales growth, margin
improvement, income before taxes (IBT), IBT margin, return on investment, return
on capital, return on assets, values of assets, market share, market penetration
goals, personnel-related performance goals, business development goals
(including without limitation regulatory submissions, product launches and other
business development-related opportunities), regulatory compliance goals,
customer retention goals, customer satisfaction goals, goals relating to
acquisitions or divestitures, gross or operating margins, operating efficiency,
working capital performance, expense targets and/or productivity targets or
ratios. Where applicable, the Performance Goals may be expressed in terms of
attaining a specified level of the particular criteria, a level relative to
prior performance or to performance relative to a market index or a group of
other companies, and/or a specified relationship between criteria, and may be
applied to one or more of the Company, a Subsidiary, an Affiliate, or a division
or strategic business unit of the Company, or a combination thereof, all as
determined by the Committee.

3.26. “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act as modified and used in Section 13(d) of such Act, except that such
term shall not include (1) the Company, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.

3.27. “Restricted Stock” shall mean a share of Company Stock which is granted
pursuant to the terms of Section 6.4 hereof.

3.28. “Restricted Stock Unit” shall mean a unit representing the right to
receive Company Stock in the future granted under Section 6.4.

3.29. “Retirement” shall mean retirement from active employment with the
Company, its subsidiaries or any of their successors, pursuant to any retirement
program of the Company, its subsidiaries, or any of their successors in which
the Participant participates. A Termination by a consultant or non-employee
director shall not be considered a Retirement unless otherwise specifically
determined by the Committee.

 

4



--------------------------------------------------------------------------------

3.30. “Rule 16b-3” shall mean the Rule 16b-3 promulgated under the Exchange Act,
as amended from time to time.

3.31. “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

3.32. “Stock Appreciation Right” shall mean the right, granted to a Participant
under Section 6.3, to be paid an amount measured by the appreciation in the Fair
Market Value of a share of Company Stock from the date of grant to the date of
exercise of the right, with payment to be made in cash and/or shares of Company
Stock, as specified in the Award Certificate or determined by the Committee.

3.33. “Stock Bonus” shall mean a bonus payable in shares of Company Stock
granted pursuant to Section 6.4 hereof.

3.34. “Subsidiary” shall mean a “subsidiary corporation” within the meaning of
Section 424(f) of the Code.

3.35. “Termination” shall mean that the Participant ceases, for any reason, to
be an employee, consultant or non-employee director of the Company, its
subsidiaries or any of their successors, including, without limitation, as a
result of the fact that the entity by which the Participant is employed or
engaged or of which he or she is a director has ceased to be Affiliated with the
Company, its subsidiaries or their successors. To the extent that any Award
constitutes a deferral of compensation within the meaning of Section 409A of the
Code, no amount payable pursuant to such Award upon Termination shall be paid
unless and until the Participant shall have incurred a “separation from service”
within the meaning of Section 409A of the Code and the applicable guidance
issued thereunder.

 

4. Awards Subject to the Plan.

4.1. Shares Available for Awards. The maximum number of shares of Company Stock
which may be issued under the Plan (from its inception) shall be 9,000,000
shares (which number represents the initial authorization of 3,000,000 shares in
2008, an adjustment for the Company’s 3-for-1 stock split effective January 15,
2013), subject to adjustment as provided herein. Such shares may be authorized
but unissued Company Stock or authorized and issued Company Stock held in the
Company’s treasury. The Committee may direct that any stock certificate
evidencing shares issued pursuant to the Plan shall bear a legend setting forth
such restrictions on transferability as may apply to such shares pursuant to the
Plan. All references to issuance or delivery of certificates for Company Stock
to a Participant shall be deemed to include recording the respective Participant
as the owner of the shares on the books of the Company.

4.2. Individual Limitation. The total number of shares of Company Stock subject
to Awards awarded during any calendar year to any one Participant who is an
employee or consultant shall not exceed 1,500,000 shares (subject to adjustment
as provided herein). The maximum number of shares of Company Stock subject to
Awards awarded during any calendar year to any one Participant who is a
Non-employee Director shall be determined pursuant to Section 4.4.

4.3. ISO Limitation. The maximum number of shares of Company Stock reserved for
issuance of ISOs under the Plan shall be 3,000,000 shares (subject to adjustment
as provided herein).

4.4. Cash Award Limitation. The maximum value of the aggregate payment that may
be granted during any calendar year to any Participant who is an employee or
consultant with respect to any cash-based Award that is an Annual Incentive
Award is $10,000,000 (subject to adjustment as provided herein). The maximum
value of the aggregate payment that may be granted during any calendar year to
any Participant who is an employee or consultant with respect to any cash-based
Award that is a Long Term Incentive Award is the amount set forth in the
previous sentence multiplied by a fraction, the numerator of which is the number
of months in the performance

 

5



--------------------------------------------------------------------------------

period and the denominator of which is twelve. The aggregate grant date fair
value of all Awards granted to any one Non-employee Director, whether payable in
cash or stock, shall not exceed $250,000 (subject to adjustment as provided
herein).

4.5. Adjustment.

(a) In the event of a corporate transaction involving Company Stock and/or the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
Committee shall make an equitable adjustment to preserve the benefits or
potential benefits of the Plan and outstanding Awards. Action by the Committee
shall include, as applicable: (i) adjustment of the number and kind of shares
which may be delivered under the Plan; (ii) adjustment of the number and kind of
shares referred to in Sections 4.1, 4.2, and 4.3; (iii) adjustment of the number
and kind of shares or other property subject to outstanding Awards;
(iv) adjustment of the exercise price, grant price or purchase price relating to
any Award; (v) settlement in cash or Company Stock of an Award; and (vi) any
other adjustments that the Committee determines to be equitable; provided that,
except as the Committee may otherwise determine, with respect to ISOs, any such
adjustment shall be made in accordance with Section 424 of the Code and no such
adjustment shall cause any Award hereunder which is or could be subject to
Section 409A of the Code to fail to comply with the requirements of such
section.

(b) Upon (A) any reorganization, merger or consolidation as a result of which
the Company is not the surviving corporation (or survives as a wholly-owned
subsidiary of another corporation or entity), (B) a sale of substantially all
the assets of the Company, (C) the dissolution or liquidation of the Company, or
(D) the disposition of a Subsidiary, Affiliate or business unit of the Company,
the Committee may take such action as it in its discretion deems appropriate to
(1) accelerate the time when Awards vest, may be exercised and/or may be paid
(subject to any limitations imposed by Section 409A of the Code); (2) cash out
outstanding Awards through a payment of the in-the-money-value, if any, of the
vested portion of such Awards (payable in cash, shares or other property) at or
immediately prior to the date of such event; (3) cancel without consideration
any Options and Stock Appreciation Rights with a per share exercise price that
is greater than or equal to the Fair Market Value of a share of Company Stock at
or immediately prior to the date of such event; (4) provide for the assumption
of outstanding Awards (as adjusted to reflect the transaction) by surviving,
successor or transferee corporations (or other entities); (5) provide that in
lieu of Company Stock, Participants shall be entitled to receive the
consideration they would have received in the transaction in exchange for such
Company Stock (or the fair market value of such consideration in cash); and/or
(6) provide that Options and Stock Appreciation Rights shall be exercisable for
a period of at least ten business days from the date of receipt by Participants
of a notice from the Company of such proposed event, following the expiration of
which period any unexercised Options and Stock Appreciation Rights shall
terminate.

4.6. Reuse of Shares. If any shares subject to an Award are forfeited,
cancelled, or surrendered or if an Award terminates or expires without a
distribution of shares to the Participant, the shares of Company Stock with
respect to such Award shall, to the extent of any such forfeiture, cancellation,
surrender, withholding, termination or expiration, again be available for Awards
under the Plan. Notwithstanding the foregoing, if (i) shares of Common Stock are
withheld to satisfy the minimum tax withholding requirements with respect to
exercise of an Option or Stock Appreciation Right or are tendered to the Company
in payment of the exercise price of an Option, or (ii) if an Option is exercised
on a net-settlement basis in which the Company withholds the amount of Company
Stock sufficient to satisfy the exercise price and tax withholding obligation or
Stock Appreciation Right is exercised, then other Options or Stock Appreciation
Rights may not be granted covering (x) the shares of Common Stock so withheld or
tendered or (y) the shares of Common Stock that were subject to such Option or
Stock Appreciation Right but were not delivered to the Participant because of
the net settlement. Options or Stock Appreciation Rights may not be granted
covering shares of Common Stock repurchased by the Company on the open market
with proceeds, if any, received by the Company on account of the payment of the
exercise price for an Option. Upon the exercise of any Award granted in tandem
with any other Awards, such related Awards shall be cancelled to the extent of
the number of shares of Company Stock as to which the Award is exercised and
such number of shares shall no longer be available for Awards under the Plan.

 

6



--------------------------------------------------------------------------------

5. Eligibility.

The persons who shall be eligible to receive Awards pursuant to the Plan shall
be individuals the Committee shall select from time to time, who are employees
(including officers of the Company and its Subsidiaries, whether or not they are
directors of the Company or its Subsidiaries), Non-employee Directors, and
consultants of the Company and its Subsidiaries as the Committee shall select
from time to time; provided, that ISOs shall be granted only to employees
(including officers and directors who are also employees) of the Company or its
Subsidiaries.

 

6. Awards Under the Plan.

6.1. Award Certificate. The Committee may grant Awards (alone or in tandem with
other Awards under the Plan) in such amounts and with such terms and conditions
as the Committee shall determine in its sole discretion, subject to the terms
and provisions of the Plan. Each Award intended to qualify as performance-based
compensation under Section 162(m) of the Code shall comply with the requirements
of Section 6.5 hereof. Each Award granted under the Plan (except an
unconditional Stock Bonus) shall be evidenced by an Award Certificate as the
Committee may in its sole discretion deem necessary or desirable and, unless the
Committee determines otherwise, such Award Certificate must be signed,
acknowledged and returned by the Participant to the Company. Unless the
Committee determines otherwise, any failure by the Participant to sign and
return the Award Certificate within such period of time following the granting
of the Award as the Committee shall prescribe shall cause such Award to the
Participant to be null and void. By accepting an Award or other benefits under
the Plan (including participation in the Plan), each Participant shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, all provisions of the Plan and the Award Certificate.

6.2. Stock Options.

(a) Grant of Stock Options. The Committee may grant Options under the Plan to
purchase shares of Company Stock in such amounts and subject to such terms and
conditions as the Committee shall from time to time determine in its sole
discretion, subject to the terms and provisions of the Plan. The exercise price
of each share purchasable under an Option shall be determined by the Committee,
but in no event shall (i) the exercise price be less than the Fair Market Value
per share on the grant date of such Option, or (ii) the period to exercise the
Option exceed ten (10) years as measured from the date of grant.

(b) Each Option shall be clearly identified in the applicable Award Certificate
as either an ISO or a NQSO and shall state the number of shares of Company Stock
to which the Option (and/or each type of Option) relates.

(c) Special Requirements for ISOs.

(i) To the extent that the aggregate Fair Market Value of shares of Company
Stock with respect to which ISOs are exercisable for the first time by a
Participant during any calendar year under the Plan and any other stock option
plan of the Company shall exceed $100,000, such Options shall be treated as
NQSOs. Such Fair Market Value shall be determined as of the date on which each
such ISO is granted.

(ii) No ISO may be granted to an individual if, at the time of the proposed
grant, such individual owns (or is deemed to own under the Code) stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company unless (A) the exercise price of such ISO is at
least 110 percent of the Fair Market Value of a share of Company Stock at the
time such ISO is granted and (B) such ISO is not exercisable after the
expiration of five years from the date such ISO is granted.

6.3. Stock Appreciation Rights.

(a) The Committee may grant unrelated Stock Appreciation Rights in such amount
and subject to such terms and conditions, as the Committee shall from time to
time determine in its sole discretion, subject to the terms and provisions of
the Plan, provided, however, that in no event shall (i) the exercise price of
the shares of Company Stock subject to the Stock Appreciation Right be less than
the Fair Market Value per share of Company Stock on the grant date of such Stock
Appreciation Right, or (ii) the period to exercise the Stock Appreciation Right
exceed ten (10) years as measured from the date of grant. The holder of a Stock
Appreciation Right shall, subject to the terms and conditions of the Plan and
the applicable Award Certificate, have the right to surrender to the Company for

 

7



--------------------------------------------------------------------------------

cancellation all or a portion of such Stock Appreciation Right, but only to the
extent that such Stock Appreciation Right is then exercisable, and to be paid
therefore, in either shares of Company Stock or cash, as the Committee shall
determine in the Award Certificate or otherwise, an amount equal to the excess
(if any) of (x) the aggregate Fair Market Value of the shares of Company Stock
subject to the Stock Appreciation Right or portion thereof surrendered,
determined as of the exercise date, over (y) the aggregate exercise price of the
shares of Company Stock subject to the Stock Appreciation Right or portion
thereof surrendered.

(b) The grant or exercisability of any Stock Appreciation Right shall be subject
to such conditions as the Committee, in its sole discretion, shall determine.

6.4. Restricted Stock, Restricted Stock Units, and Stock Bonus.

(a) The Committee may grant Restricted Stock awards, consisting of such number
of shares of Company Stock and subject to such restrictions, terms and
conditions, as the Committee shall determine in its sole discretion and as shall
be evidenced by the applicable Award Certificates. The vesting of a Restricted
Stock award granted under the Plan may be conditioned upon the completion of a
specified period of employment or service with the Company or any Subsidiary,
upon the attainment of specified Performance Goals, and/or upon such other
criteria as the Committee may determine in its sole discretion. The Committee
may also grant Restricted Stock Unit awards representing the right to receive
shares of Company Stock in the future. Such right may be subject to the
achievement of one or more goals relating to the completion of service by the
Participant and/or the achievement of performance or other objectives.

(b) The Committee may, upon such terms and conditions as the Committee
determines in its sole discretion, provide that a certificate or certificates
representing the shares underlying a Restricted Stock award shall be registered
in the Participant’s name and bear an appropriate legend specifying that such
shares are not transferable and are subject to the provisions of the Plan and
the restrictions, terms and conditions set forth in the applicable Award
Certificate, or that such certificate or certificates shall be held in escrow by
the Company on behalf of the Participant until such shares become vested or are
forfeited. Except as provided in the applicable Award Certificate, no shares
underlying a Restricted Stock award may be assigned, transferred, or otherwise
encumbered or disposed of by the Participant until such shares have vested in
accordance with the terms of such Award.

(c) If and to the extent that the applicable Award Certificate may so provide, a
Participant shall have the right to vote and receive dividends on the shares
underlying a Restricted Stock award granted under the Plan. Unless otherwise
provided in the applicable Award Certificate, any stock or other property
received as a dividend on or in connection with a stock split of the shares
underlying a Restricted Stock award shall be subject to the same restrictions as
the shares underlying such Restricted Stock award.

(d) Restricted Stock Unit awards shall be subject to the restrictions, terms and
conditions contained in the Plan and the applicable Award Certificates entered
into by the Participants. If and to the extent that the applicable Award
Certificate may so provide, a Participant shall have the right to receive
dividend equivalents with respect to the shares underlying a Restricted Stock
Unit award granted under the Plan, and the Award Certificate may specify the
time and any conditions for payment of such dividend equivalents. Unless
otherwise provided in the applicable Award Certificate, dividend equivalents
with respect to any dividend paid in stock or other property on or in connection
with a stock split of the shares underlying a Restricted Stock Unit award shall
be subject to the same restrictions as the shares underlying such Restricted
Stock Unit award. Until the lapse or release of all restrictions applicable to
an Award of Restricted Stock Units, no shares of Company Stock shall be issued
in respect of such Awards and no Participant shall have any rights as a
stockholder of the Company with respect to the shares of Company Stock covered
by such Restricted Stock Unit award. Upon the lapse or release of all
restrictions with respect to a Restricted Stock Unit award or at a later date if
distribution has been deferred, in accordance with the provisions of
Section 409A of the Code, one or more share certificates, registered in the name
of the Participant, for an appropriate number of shares, free of any
restrictions set forth in the Plan and the related Award Certificate (or, in the
sole discretion of the Committee as set forth in the Award Certificate or
otherwise, cash in the amount of the Fair Market Value of such shares) shall be
delivered to the Participant.

 

8



--------------------------------------------------------------------------------

(e) The Committee may grant Stock Bonus awards, subject to such terms and
conditions as the Committee shall determine in its sole discretion and as may be
evidenced by the applicable Award Certificate.

(f) Notwithstanding anything contained in this Section 6.4 to the contrary, the
Committee may, in its sole discretion, waive the forfeiture period and any other
conditions set forth in any Award Certificate under appropriate circumstances
(including the death, disability or Retirement of the Participant or a material
change in circumstances arising after the date of an Award) and subject to such
terms and conditions (which may include forfeiture of a proportionate portion of
the Award) as the Committee shall deem appropriate.

6.5. Performance Awards.

(a) The Committee may grant Company Stock-and/or cash-based Performance Awards,
which may be in the form of performance units, performance shares, or any one or
more types of Award authorized under the Plan to acquire shares of Company Stock
or cash, intended to qualify as performance based compensation under
Section 162(m) of the Code, in such amounts and subject to such terms and
conditions as the Committee shall from time to time in its sole discretion
determine, subject to the terms of the Plan. To the extent necessary to satisfy
the “short-term deferral” exception to Section 409A of the Code, unless the
Committee shall determine otherwise, the Performance Awards shall provide that
payment shall be made within 2 1/2 months after the end of the performance
period to which the Award relates or any later vesting date applicable to the
Award.

(b) In the event that the Committee grants a Performance Award (other than an
Option or Stock Appreciation Right) that is intended to constitute qualified
performance-based compensation within the meaning of Section 162(m) of the Code,
the following rules shall apply (as such rules may be modified by the Committee
to conform with Section 162(m) of the Code and the Treasury Regulations
thereunder as may be in effect from time to time, and any amendments, revisions
or successor provisions thereto): (a) payments (whether in cash or Company
Stock) under the Performance Award shall be made solely on account of the
attainment of one or more objective Performance Goals; (b) Performance Goals
shall be established in writing by the Committee not later than 90 days after
the commencement of the period of service to which the Performance Award relates
(or such shorter period as may be required under Section 162(m) of the Code);
and (c) the Committee may not have discretion to increase the amount payable
under such Award with respect to any “covered employee” as defined in
Section 162(m) of the Code after the Award is granted, provided, however, that
whether or not a Performance Award is intended to constitute qualified
performance-based compensation within the meaning of Section 162(m) of the Code,
the Committee shall have the authority to make appropriate adjustments in
Performance Goals under an Award to reflect the impact of extraordinary items
not reflected in such Performance Goals, so long as such adjustments do not
cause an Award which is intended to qualify as performance-based compensation
under Section 162(m) of the Code to fail to so qualify. For purposes of the
preceding sentence, extraordinary items shall mean (1) any profit or loss
attributable to acquisitions or dispositions of stock or assets, (2) any changes
in accounting standards that may be required or permitted by the Financial
Accounting Standards Board or adopted by the Company after the goal is
established, (3) all items of gain, loss or expense for the year related to
restructuring charges for the Company, (4) all items of gain, loss or expense
for the year determined to be extraordinary or unusual in nature or infrequent
in occurrence or related to the disposal of a segment of a business, (5) all
items of gain, loss or expense for the year related to discontinued operations
that do not qualify as a segment of a business as defined in APB Opinion No. 30,
(6) all items of gain, loss or expense for the year related to litigation costs,
interest and amounts paid in judgments or settlement, (7) all items attributable
to the business operations of any entity acquired by the Company during the
performance period, and (8) such other items as may be prescribed by
Section 162(m) of the Code and the Treasury Regulations thereunder as may be in
effect from time to time, and any amendments, revisions or successor provisions
and any changes thereto. The Committee shall, prior to making payment under any
award under this Section 6.5, certify in writing that all applicable Performance
Goals have been attained. The Committee may establish such other rules
applicable to Performance Awards to the extent not inconsistent with
Section 162(m) of the Code.

6.6. Other Stock- or Other Cash-Based Awards.

(a) The Committee is authorized to grant Awards to Participants in the form of
Other Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee
to be consistent with the purposes of the Plan. Other

 

9



--------------------------------------------------------------------------------

Stock-Based Awards may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on or related to, Company Stock or factors
that may influence the value of Company Stock, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Company Stock, purchase rights for Company Stock, performance
shares, Awards with value and/or payment contingent upon performance of the
Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Company Stock or
the value of securities (or the performance) of specified Subsidiaries or
Affiliates or other business units. Other Cash-Based Awards are Awards
denominated in cash, which may be settled in cash or Company Stock or other
Awards at the discretion of the Committee, including, without limitation
performance units. Unless otherwise determined by the Committee, any such Award
shall be confirmed by an Award Certificate executed by the Company and the
Participant, which Award Certificate shall set forth the terms and conditions of
the Award and contain such other provisions as the Committee determines to be
necessary or appropriate to carry out the intent of this Plan with respect to
such Award.

(b) To the extent necessary to satisfy the “short-term deferral” exception to
Section 409A of the Code, unless the Committee shall determine otherwise, the
Awards shall provide that payment shall be made within 2 1/2 months after the
end of the performance period to which the Award relates or any later vesting
date applicable to the Award.

6.7. Exercisability of Awards; Cancellation of Awards in Certain Cases.

(a) Except as hereinafter provided, each Award Certificate with respect to an
Option or Stock Appreciation Right shall set forth the period during which and
the conditions subject to which the Option or Stock Appreciation Right evidenced
thereby shall be exercisable, and each Award Certificate with respect to a
Restricted Stock award, Restricted Stock Unit award, Stock Bonus award,
Performance Award or other applicable award shall set forth the period after
which and the conditions subject to which the shares underlying such Award shall
vest or be deliverable, all such periods and conditions to be determined by the
Committee in its sole discretion.

(b) Except as provided in Section 7 hereof, no Option or Stock Appreciation
Right may be exercised and no shares of Company Stock underlying any other Award
under the Plan may vest unless the Participant is at such time in the employ
(for Participants who are employees) or service (for Participants who are
Non-employee Directors or consultants) of the Company or a Subsidiary (or a
company, or a parent or subsidiary company of such company, issuing or assuming
the relevant right or award in a transaction) and has remained continuously so
employed or in service since the relevant date of grant of the Award.

(c) An Option or Stock Appreciation Right shall be exercisable by the filing of
a written notice of exercise or a notice of exercise in such other manner with
the Company, on such form and in such manner as the Committee shall in its sole
discretion prescribe, and by payment in accordance with Section 6.8 hereof.

(d) Unless the applicable Award Certificate provides otherwise, in the case of
an Option or Stock Appreciation Right, at any time before or within two
(2) business days after the Option or Stock Appreciation Right exercise date (as
defined in Section 6.7(f)), and in the case of any other Award payable in
Company Stock (a “Stock Award”), at any time within the six (6) business days
immediately preceding the otherwise applicable date on which the Stock Award
would otherwise have become unconditionally vested or the shares subject thereto
unconditionally deliverable, the Committee, in its sole discretion, shall have
the right, by written notice to the Participant, to cancel such Award or any
part thereof if the Committee, in its sole judgment, determines that legal or
contractual restrictions and/or blockage and/or other market considerations
would make the Company’s acquisition of Company Stock from, and/or the
Participant’s sale of Company Stock to, the public markets illegal,
impracticable or inadvisable. If the Committee determines to cancel all or any
part of an Award, the Company shall pay to the Participant an amount equal to
the excess of (i) the aggregate Fair Market Value of the shares of Company Stock
subject to the Award or part thereof canceled (determined as of the Option or
Stock Appreciation Right exercise date, or the date that shares would have been
unconditionally vested or delivered in the case of a Stock Award), over (ii) the
aggregate Option exercise price or the Stock Appreciation Right exercise price
or part thereof canceled (in the case of an Option or Stock Appreciation Right)
or any amount payable as a condition of delivery of shares (in the case of a
Stock Award). Such amount shall be delivered to the Participant as soon as
practicable after such Award or part thereof is canceled.

 

10



--------------------------------------------------------------------------------

(e) The Committee may, in its discretion, suspend the right to exercise any
Option or Stock Appreciation Right during any blackout period that is necessary
or desirable to comply with securities law or when such exercise is otherwise
prohibited by applicable securities law. In the event such suspension is in
effect at any time within the 30-day period prior to the expiration date of the
Option or Stock Appreciation Right, the Committee may, in its discretion, extend
the period during which the Option or Stock Appreciation Right may be exercised
for a period of up to 30 days after the exercise of such Option or Stock
Appreciation Right would no longer violate applicable securities laws (or for
such later period as would not violate Section 409A of the Code).

(f) Unless the applicable Award Certificate provides otherwise, the “Option
exercise date” and the “Stock Appreciation Right exercise date” shall be the
date that the written notice of exercise, together with payment, are received by
the Company.

6.8. Payment of Award Price.

(a) Unless the applicable Award Certificate provides otherwise or the Committee
in its sole discretion otherwise determines, any written notice of exercise of
an Option or Stock Appreciation Right must be accompanied by payment of the full
exercise price.

(b) Payment of the Option exercise price and of any other payment required by
the Award Certificate to be made pursuant to any other Award shall be made in
any combination of the following: (a) by certified or official bank check
payable to the Company (or the equivalent thereof acceptable to the Committee),
(b) with the consent of the Committee in its sole discretion, by personal check
(subject to collection) which may in the Committee’s discretion be deemed
conditional, (c) unless otherwise provided in the applicable Award Certificate,
and as permitted by the Committee, by delivery of previously-acquired shares of
Company Stock owned by the Participant having a Fair Market Value (determined as
of the Option exercise date, in the case of Options, or other relevant payment
date as determined by the Committee, in the case of other Awards) equal to the
portion of the exercise price being paid thereby; and/or (d) unless otherwise
provided in the applicable Award Certificate, and as permitted by the Committee,
on a net-settlement basis with the Company withholding the amount of Company
Stock sufficient to cover the exercise price and tax withholding obligation.
Payment in accordance with clause (a) of this Section 6.8(b) may be deemed to be
satisfied, if and to the extent that the applicable Award Certificate so
provides or the Committee permits, by delivery to the Company of an assignment
of a sufficient amount of the proceeds from the sale of Company Stock to be
acquired pursuant to the Award to pay for all of the Company Stock to be
acquired pursuant to the Award and an authorization to the broker or selling
agent to pay that amount to the Company and to effect such sale at the time of
exercise or other delivery of shares of Company Stock.

 

7. Termination of an Award.

(a) With respect to vested awards, unless the applicable Award Certificate
provides otherwise or the Committee in its sole discretion otherwise determines,
the term of each Award shall end on the earliest of the date on which (1) such
Option or Stock Appreciation Right has been exercised in full, all restrictions
on such Restricted Stock award have lapsed in full, shares in respect of such
Restricted Stock Unit award have been delivered, or such Performance Award,
Annual Incentive Award, Stock Bonus Award, Other Stock-Based Award, or Other
Cash-Based Award has been paid or settled, (2) except as described in (3),
(4) or (5) below, the date on which the Participant experiences a Termination,
(3) with respect to an Option or Stock Appreciation Right that has vested and
become exercisable, the one-year anniversary of the date on which the
Participant dies or suffers a Disability, (4) with respect to an Option or Stock
Appreciation Right that has vested and become exercisable, the three-year
anniversary of the date on which the Participant experiences a Termination due
to such Participant’s Retirement, (5) with respect to an Option or Stock
Appreciation Right that has vested and become exercisable, the end of the ninety
(90) day period following the date the Participant experiences a Termination for
any reason not listed in (3) or (4) above, or (6) with respect to an Option or
Stock Appreciation Right, the tenth (10th) anniversary of the date of grant.

(b) With respect to unvested awards, unless the applicable Award Certificate
provides otherwise, or the Committee in its sole discretion otherwise
determines, upon the occurrence of a Termination of a Participant for any
reason, all outstanding Awards that are unvested, unexercisable, restricted or
subject to any performance condition, as of the date of such Termination, shall
be immediately forfeited, provided, however, that the Committee, in its sole
discretion (but in a manner not inconsistent with Section 162(m) of the Code),
may accelerate the vesting, extend the

 

11



--------------------------------------------------------------------------------

exercise period and remove any restriction or performance condition with respect
to any outstanding Award (but with respect to an Option or Stock Appreciation
Right, not beyond the ten (10) year anniversary of the date of grant).

 

8. Effect of Change in Control.

The Committee shall have authority and discretion to determine, in the
applicable Award Certificate or otherwise, the extent, if any, to which
(i) outstanding Awards will become exercisable and/or vested, (ii) the
restrictions, deferral limitations, payment conditions, and forfeiture
conditions applicable to an Award shall lapse, and/or (iii) the Performance
Goals applicable to an Award shall be deemed achieved, upon a Change in Control.
In addition, to the extent permitted under Section 409A of the Code or with
respect to awards that are not subject to Section 409A of the Code, the
Committee shall have discretion to accelerate the payment date of Awards in the
event of a Change in Control. Determinations of the Committee under this Section
need not be uniform, and may be made selectively among Participants and types of
Awards.

 

9. Miscellaneous.

(a) Award Certificates evidencing Awards under the Plan shall contain such other
terms and conditions, not inconsistent with the Plan, as the Committee may
determine in its sole discretion, including penalties for the commission of
competitive acts or other actions detrimental to the Company. Notwithstanding
any other provision hereof, the Committee shall have the right at any time to
deny or delay a Participant’s exercise of Options if the Committee reasonably
believes the Participant (i) to be engaged in material conduct adversely
affecting the Company or (ii) to be contemplating such conduct, unless and until
the Committee shall have received reasonable assurance that the Participant is
not engaged in, and is not contemplating, such material conduct adverse to the
interests of the Company.

(b) Participants are and at all times shall remain subject to the trading window
policies adopted by the Company from time to time throughout the period of time
during which they may exercise Options, Stock Appreciation Rights or sell shares
of Company Stock acquired pursuant to the Plan.

(c) All Awards granted under the Plan after the effective date of this Amendment
and Restatement are subject to the Company’s Clawback Policy as from time to
time in effect. Unless the Committee determines otherwise, all Awards, whether
vested or unvested, then held by a Participant shall be forfeited upon such
Participant’s Termination for Cause.

 

10. No Special Employment Rights; No Right to Award.

(a) Nothing contained in the Plan or any Award Certificate shall confer upon any
Participant any right with respect to the continuation of employment or service
by the Company or interfere in any way with the right of the Company, subject to
the terms of any separate employment agreement to the contrary, at any time to
terminate such employment or service or to increase or decrease the compensation
of the Participant.

(b) No person shall have any claim or right to receive an Award hereunder. The
Committee’s granting of an Award to a Participant at any time shall neither
require the Committee to grant any other Award to such Participant or other
person at any time nor preclude the Committee from making subsequent grants to
such Participant or any other person.

 

11. Securities Matters.

(a) The Company shall be under no obligation to effect the registration pursuant
to the Securities Act of any interests in the Plan or any shares of Company
Stock to be issued hereunder or to effect similar compliance under any state
laws. Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Company Stock pursuant to the Plan unless and until the Company is advised by
its counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Company Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of

 

12



--------------------------------------------------------------------------------

certificates evidencing shares of Company Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable.

(b) The transfer of any shares of Company Stock hereunder shall be effective
only at such time as counsel to the Company shall have determined that the
issuance and delivery of such shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Company Stock are traded. The Committee may, in its
sole discretion, defer the effectiveness of any transfer of shares of Company
Stock hereunder in order to allow the issuance of such shares to be made
pursuant to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws. The Committee shall
inform the Participant in writing of its decision to defer the effectiveness of
a transfer. During the period of such deferral in connection with the exercise
of an Award, the Participant may, by written notice, withdraw such exercise and
obtain the refund of any amount paid with respect thereto.

 

12. Withholding Taxes.

(a) Whenever cash is to be paid pursuant to an Award, the Company shall have the
right to deduct therefrom an amount sufficient to satisfy any federal, state and
local withholding tax requirements related thereto.

(b) Whenever shares of Company Stock are to be delivered pursuant to an Award,
the Company shall have the right to require the Participant to remit to the
Company in cash an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. With the approval of the
Committee, a Participant may satisfy the foregoing requirement by electing to
have the Company withhold from delivery shares of Company Stock having a value
equal to the minimum amount of tax required to be withheld. Such shares shall be
valued at their Fair Market Value on the date of which the amount of tax to be
withheld is determined. Fractional share amounts shall be settled in cash.

 

13. Amendment or Termination of the Plan.

The Board of Directors or the Committee may, at any time, suspend or terminate
the Plan or revise or amend it in any respect whatsoever; provided, however,
that stockholder approval shall be required if and to the extent the Board of
Directors or Committee determines that such approval is appropriate or necessary
for purposes of satisfying Sections 162(m) or 422 of the Code or Rule 16b-3 or
other applicable law or stock exchange requirement. Awards may be granted under
the Plan prior to, but subject to, the receipt of such stockholder approval of a
Plan amendment. No amendment or termination of the Plan may, without the consent
of a Participant, adversely affect the Participant’s rights under any
outstanding Award.

 

14. Transfers Upon Death; Nonassignability.

(a) A Participant may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, upon the death of a Participant, outstanding Awards
granted to such Participant may be exercised only by the executor or
administrator of the Participant’s estate or by a person who shall have acquired
the right to such exercise by will or by the laws of descent and distribution.
No transfer of an Award by will or the laws of descent and distribution shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and with a copy of the will and/or such evidence as
the Committee may deem necessary to establish the validity of the transfer and
an agreement by the transferee to comply with all the terms and conditions of
the Award that are or would have been applicable to the Participant and to be
bound by the acknowledgments made by the Participant in connection with the
grant of the Award.

(b) During a Participant’s lifetime, the Committee may, in its discretion,
pursuant to the provisions set forth in this clause (b), permit the transfer,
assignment or other encumbrance of an outstanding Option unless such Option is
an ISO and the Committee and the Participant intends that it shall retain such
status. Subject to the approval of the Committee and to any conditions that the
Committee may prescribe, a Participant may, upon providing written notice to the
General Counsel of the Company, elect to transfer any or all Options granted to
such Participant pursuant to the Plan to members of his or her immediate family,
including, but not limited to, children,

 

13



--------------------------------------------------------------------------------

grandchildren and spouse or to trusts for the benefit of such immediate family
members or to partnerships in which such family members are the only partners;
provided, however, that no such transfer by any Participant may be made in
exchange for consideration. Any such transferee must agree, in writing, to be
bound by all provisions of the Plan.

 

15. Effective Date and Term of Plan.

The Plan became effective on the Effective Date. The Plan as amended and
restated shall become effective upon approval by the stockholders of the Company
at the annual meeting of stockholders held in 2014. Unless earlier terminated by
the Board of Directors, the right to grant Awards under the Plan shall terminate
May 21, 2019, the tenth anniversary of the approval of the Plan by the Company’s
stockholders, except that no ISOs may be granted after the tenth anniversary of
the Effective Date. Awards outstanding at Plan termination shall remain in
effect according to their terms and the provisions of the Plan.

 

16. Applicable Law.

Except to the extent preempted by any applicable federal law, the Plan shall be
construed and administered in accordance with the laws of the State of Delaware,
without reference to the principles of conflicts of law.

 

17. Rights With Respect to Awards Granted Pursuant to the Plan.

(a) No Person shall have any claim to be granted any award under the Plan.
Except as provided specifically herein, a Participant or a transferee of an
Award shall have no rights as a stockholder with respect to any shares covered
by any award until the date of the issuance of a Company Stock certificate to
him or her for such shares.

(b) Determinations by the Committee under the Plan relating to the form, amount
and terms and conditions of grants and Awards need not be uniform, and may be
made selectively among persons who receive or are eligible to receive grants and
awards under the Plan, whether or not such persons are similarly situated.

 

18. Unfunded Status of Awards.

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award Certificate
shall give any such Participant any rights that are greater than those of a
general creditor of the Company.

 

19. No Fractional Shares.

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

20. Interpretation.

The Plan is designed and intended to authorize the grant of Awards that comply
with Section 162(m) of the Code as well as Awards that do not comply with
Section 162(m), and to provide for grants and other transactions which are
exempt under Rule 16b-3, and all provisions hereof shall be construed in a
manner consistent therewith. All awards granted under the Plan are intended to
be exempt from the requirements of Section 409A of the Code or, if not exempt,
to satisfy the requirements of Section 409A, and the provisions of the Plan and
of any Award granted under the Plan shall be construed in a manner consistent
therewith.

Notwithstanding any provision of the Plan or any Award to the contrary, any
amounts payable under the Plan on account of termination of employment to an
Award holder who is a “specified employee” within the meaning of Section 409A of
the Code which constitute “deferred compensation” within the meaning of
Section 409A and which are otherwise scheduled to be paid during the first six
months following the Award holder’s

 

14



--------------------------------------------------------------------------------

termination of employment (other than any payments that are permitted under
Section 409A to be paid within six months following termination of employment of
a specified employee) shall be suspended until the six-month anniversary of the
Award holder’s termination of employment (or until the Award holder’s death, if
earlier), at which time all payments that were suspended shall be paid to the
Award holder in a lump sum. For purposes of Section 409A of the Code, the
“specified employees” of the Company shall be determined in such manner as may
be specified by resolution of the Committee in accordance with Section 409A of
the Code. Notwithstanding any provision of the Plan or any Award Certificate to
the contrary, in the event that the Committee determines that any Award may or
does not comply with Section 409A of the Code, the Company may adopt such
amendments to the Plan and the affected Award (without Participant consent) or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (i) exempt the Plan and any
Award from the application of Code Section 409A and/or preserve the intended tax
treatment of Awards or (ii) comply with the requirements of Section 409A of the
Code.

21. Participants in Other Countries. The Committee shall have the authority to
adopt such modifications, procedures and subplans as may be necessary or
desirable so that Awards to Participants who are resident or primarily employed
outside the United States conform to laws, regulations and customs of the
country where the Participant is resident or primarily employed, or so that the
value and benefits of the Award to the Participant, as affected by foreign tax
laws and other applicable foreign restrictions shall be comparable to the value
of an Award to a Participant who is resident in the United States.

 

15